DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on February 2, 1968, was fully heard and after a careful consideration of the entire matter it is. decided that:
(1) This sentence be reduced from 10 years to 5 years, on each, count.
The reason for the above decision is that it appears that this is. the first offense of the defendant and there is extensive evidence indicating there is an excellent chance for rehabilitation. This reduction will make him eligible for parole in December of 1968
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman, Philip C. Duncan, Paul G. Hatfield.